                              United States District Court
                               Middle District of Florida
                                 Jacksonville Division

MARTHA J. LYONS,

              Plaintiff,

V.                                                           NO. 3:19-CV-1015-J-PDB

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.



                                          Order

       Martha Lyons moves to dismiss this social-security case. Doc. 17. The docket
entry indicates the motion is “unopposed.”

       After a defendant has answered a complaint, a plaintiff may voluntarily
dismiss a case by filing a stipulation signed by all parties or by seeking court
approval. Fed. R. Civ. P. 41(a)(1)(A)(ii), (a)(2).

       Discerning no reason to do otherwise, the Court grants the motion to dismiss,
Doc. 17; dismisses the case, with each party bearing his or her own costs; and
directs the Clerk of Court to close the file.

       Ordered in Jacksonville, Florida, on December 17, 2019.




c:     Counsel of record
